Citation Nr: 1002540	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from September 1956 to August 
1958. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Veteran's representative has raised the issue of 
entitlement to service connection for tinnitus.  That issue 
is referred to the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss 
disability as a result of his service on a flight line in the 
U.S. Navy in the 1950s.  Whispered voice testing at service 
separation showed 15/15 hearing in each ear.  Private medical 
evidence shows diagnosed bilateral moderate to severe 
sensorineural hearing loss in February 1998, and private 
audiogram completed at that time appears to show hearing loss 
for VA purposes.  There is also an indication of earlier 
complaints of hearing loss dating to the early 1980s.  

VA audiometric testing in November 2005 and January 2007 
yielded results that were deemed inconsistent and unreliable, 
and the VA examiners provided statements to the effect that 
it was less likely that any current hearing loss would be 
related to military acoustic trauma.  These examiners' 
opinions appear to be based, at least in part, on the service 
separation examination findings.  However, the RO has 
explicitly conceded that the Veteran was exposed to acoustic 
trauma during service, and the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran's representative has requested that the case be 
remanded for another examination and opinion.  Under the 
circumstances, the Board agrees that another medical opinion 
is necessary in order to render a fully informed decision.  
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and likely 
etiology of any hearing disorders which 
may be present.  The claims folder should 
be made available to the examiners for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiners should be accomplished.  
The examiners are requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records.

Based on the examination and review of the 
record, the examiners should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated hearing disability 
is causally related to the Veteran's 
active duty service, to include noise 
exposure? 

A rationale for all opinions expressed 
should be provided.  

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


